Citation Nr: 1010753	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  06-21 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
June 8, 1962, rating decision which reduced the 50 percent 
disability rating to 30 percent for anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on September 1, 
2009, which vacated a January 2008 Board decision as to the 
issue remaining on appeal and remanded the case for 
additional development.  The issue initially arose from a 
January 2006 rating decision by the Milwaukee, Wisconsin, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 8, 1962, rating decision reduced a 50 percent 
disability rating to 30 percent for anxiety reaction; an 
appeal from that decision was not initiated.

2.  The June 8, 1962, rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.


CONCLUSION OF LAW

The criteria for revision or reversal of the June 8, 1962, 
rating decision which reduced the 50 percent disability 
rating to 30 percent for anxiety reaction on the basis of CUE 
have not been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The Court has 
held that the VCAA is not applicable to claims alleging clear 
and unmistakable error.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

CUE
Pertinent Laws and Regulations

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 
38 U.S.C.A. § 5108 (West 2002).  An exception to this rule is 
when the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a) (2009).  
The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision by a VA Regional 
Office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 
1994).  As such, there is a presumption of validity which 
attaches to that final decision, and when such a decision is 
collaterally attacked, the presumption becomes even stronger.  
See Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
CUE has a much heavier burden than that placed upon a 
claimant who seeks to establish prospective entitlement to VA 
benefits.  See Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991); see also Berger v. Brown, 10 Vet. App. 166, 169 
(1997) (recognizing a claimant's "extra-heavy burden" of 
persuasion before the Court in a claim of CUE).

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis 
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell, 3 Vet. App. at 314).  
Similarly, broad brush allegations of "failure to follow the 
regulations" or 'failure to give due process," or any other 
general, nonspecific claim of error cannot constitute a valid 
claim of clear and unmistakable error.  Id.  

Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a breach of a duty to 
assist cannot constitute CUE and that even a "grave 
procedural error" does not render a decision of VA non-
final.  Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2002).  

General Rating Formula for Psychoneurotic Disorders:
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment
10
0
Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment
70
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment
50
Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment
30
Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment
10
There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability
0
NOTE (1). Social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, 
but is of value only in substantiating the degree of 
disability based on all of the findings.  
NOTE (2). The requirements for a compensable rating are 
not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; occasional 
stuttering or stammering; minor habit spasms or tics; 
minor subjective sensory disturbances such as anosmia, 
deafness, loss of sense of taste, anesthesia, 
paresthesia, etc. When such findings actually interfere 
with employability to a mild degree, a 10 percent rating 
under the general rating formula may be assigned.

See 1945 Rating Schedule, General Rating Formula for 
Psychoneurotic Disorders (as amended Oct. 1, 1961).

At the time of the June 1962 rating decision at issue, 38 
C.F.R. § 3.344 (1961) was the relevant regulation pertaining 
to stabilization of disability evaluations.  That regulation 
stated that rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and [VA] regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. . . .  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as the basis of reduction.  
Ratings on account of disease subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. . . .  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (1961).  The 
regulation specified that the provisions of 38 C.F.R. § 
3.344(a) apply to ratings that have continued for long 
periods at the same level (5 years or more).  38 C.F.R. § 
3.344(c) (1961).

The Court has observed that the regulatory language of 38 
C.F.R. § 3.344(a) has not changed since its adoption in 
February 1961 and that it has consistently held that where VA 
reduces a veteran's disability rating without following the 
applicable VA regulations, the reduction is void ab initio.  
Greyzck v. West, 12 Vet. App. 288, 292 (1999) (citing 
Kitchens v. Brown, 7 Vet. App. 320, 325 (1995)); Murincsak v. 
Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 584, 596 (1991).  Where the issue is 
whether VA is justified in reducing a veteran's protected 
rating, it must be established by a preponderance of the 
evidence and compliance with 38 C.F.R. § 3.344 that a rating 
reduction is warranted.  Sorakubo v. Principi, 16 Vet. App. 
120, 123-24 (2002) (citing Brown v. Brown, 5 Vet. App. 413, 
421 (1993)).

In this case, service records show that prior to service the 
Veteran was employed as a lawyer from 1939 to 1943.  Service 
treatment records show he was treated for traumatic 
psychoneurosis in March 1945 and that the diagnosis was 
changed to psychoneurosis, otherwise unclassified, in August 
1945.  

VA records show that in a January 1946 rating decision 
service connection was granted for traumatic psychoneurosis 
and a 50 percent rating was assigned effective February 1946.  
In a March 1947 rating decision, the disability rating was 
increased to 70 percent effective September 1946.  In a 
September 1948 rating decision, the disability rating was 
reduced to 50 percent to be effective November 1948 and the 
disability was recharacterized as anxiety reaction with 
conversion symptoms.  Decisions in February 1950, January 
1951, and April 1953 confirmed and continued a 50 percent 
rating.  

VA records at the time of the June 1962 rating decision at 
issue include a September 1946 social service memorandum 
noting the Veteran stated that prior to service he had 
practiced law and made a "great deal of money."  He stated 
that since discharge he had not worked because he was too 
nervous.  He reported that family had been helping him, but 
they would not be able to continue to do so.  He stated he 
and his family were living with a relative.  A subsequent 
September 1946 neuropsychiatric examination report noted the 
Veteran stated he was very irritable and could not 
concentrate.  He also stated that his difficulties were so 
great that it was impossible to properly practice law and 
that at the present time he was unable to earn a living.  He 
and his spouse reported that they were living with a relative 
and were partly supported by a parent.  The examiner noted he 
was well behaved and cooperative, but extremely emotional.  
Orientation in all three spheres was good.  There was no 
evidence of psychosis.  The examiner stated that at the 
present time, based upon the history elicited from the 
Veteran, his spouse, and the record, the Veteran appeared to 
be entirely unable to practice law.  It was noted, however, 
that he might be able to adjust to government work or some 
other protective agency.  The diagnosis was severe 
psychoneurosis, anxiety type, with severe conversion, 
hysterical symptoms.  It was recommended that he receive 
outpatient psychiatric treatment and that an immediate social 
service survey be obtained.  

An October 1946 social worker's report of contact noted a 
person contacted at the address provided by the Veteran as 
his residence indicated the Veteran did not permanently 
reside at that address, but commuted to and from Milwaukee 
frequently.  The Veteran was subsequently interviewed and 
reported that after his release from active service he had 
been unable to perform at the practice of law as well as he 
had before service.  He stated he had worked for another 
lawyer, but that after one week he found he was unable to 
continue because of a lack of confidence.  He reported that 
at first his friends had been willing to bring him small 
cases and that he had found he was unable to handle even 
these cases and had refused to accept them.  It was further 
noted that it was impossible at that time to convince the 
Veteran of his need for continued psychiatric services.  A 
January 1947 report noted he refused to accept a referral to 
the mental hygiene department or to an outside clinic or 
psychiatrist.  It was noted the Veteran stated his memory was 
very poor and that he doubted if he could hold a job even if 
he found one.  A January 6, 1947, report noted he stated his 
health was unimproved and he was very nervous which prevented 
him from practicing law or seeking other employment.  

In correspondence dated in March 1947 the Veteran reported 
that he was unable to concentrate, that he was very 
forgetful, and that he was unable to perform a days work 
because of constant jumpy nerves.  He stated he found it 
impossible to support his family because of his nervous 
condition.  

On VA examination in July 1948 the Veteran reported that 
since his discharge from service he had been unable to earn a 
living.  He stated he had tried to practice law, but that he 
had the shakes, perspired profusely at night, cried 
frequently, tired easily, and was jittery.  He stated that 
friends and relative had been providing for his support.  The 
examiner noted the Veteran was neat in appearance, friendly, 
and cooperative.  There was no disturbance in thought content 
and speech was spontaneous, relevant, and coherent.  He gave 
the impression of being an emotionally unstable person.  He 
was oriented in all spheres.  Memory for recent events was 
impaired.  Judgment was good and he had some insight into his 
condition.  It was noted he had a poor social and economic 
adjustment since service.  The diagnosis was severe chronic 
anxiety reaction with conversion symptoms.  The degree of 
incapacity was marked.  

On VA examination in February 1949 the Veteran stated that he 
had intense headaches that were so severe at times that he 
was unable to work or practice law.  He stated this happened 
so often that he had stopped taking trial cases.  He stated 
he was doing a little legal work, but that he found it 
impossible for him to present his cases at trial and that he 
took care of cases that could be settled out of court as much 
as possible.  The examiner, a neuropsychiatrist, noted that 
the Veteran was well oriented, that his memory was relatively 
good, that his general knowledge was good, and that there was 
no evidence of psychotic manifestations.  It was noted that 
his adjustment economically was only fair and that socially 
was rather on the restless side.  The diagnosis was chronic 
severe anxiety reaction with considerable conversion reaction 
manifested by an inability to perform the tasks as he did 
previously as a trial lawyer.  The degree of incapacity was 
marked.

A January 1951 VA examination report noted the Veteran was 
neat in appearance, friendly, quiet, and cooperative.  He was 
not resentful or hostile during the interview.  He was 
somewhat preoccupied with his condition and was somewhat 
apprehensive.  There was present a fine tremor of the 
extended fingers.  Stream of speech was fairly spontaneous, 
relevant, and coherent.  Affect was somewhat decreased during 
the interview.  Memory for recent and remote events was 
fairly good.  The Veteran stated that he had difficulty 
remembering names of people.  The examiner noted his 
orientation was good in all spheres.  He denied any ideas of 
reference.  He denied any voices or visions.  He stated that 
he was not depressed and denied any suicidal ideas or 
attempts.  He had no guilt feelings or fears.  He admitted to 
having feelings of insecurity.  His judgment was good and he 
had some insight into his condition.  The diagnosis was 
anxiety reaction with conversion symptoms, chronic, 
manifested by nervousness, headaches, dizzy spells, 
faintness, shaky spells, tension, restlessness, irritability, 
insomnia, dreams, worry, sweating, inability to concentrate, 
tachycardia, asthenia, and feelings of insecurity.  His 
degree of incapacity was moderate.  

An April 1953 VA examination report noted the Veteran 
indicated that since the last examination he had been self-
employed as a lawyer and that he used his home as an office.  
He further indicated that he had been ineffective in his job 
for six months due to his nervous condition.  He reported 
that he was extremely irritated by the noise that his three 
young children made at home.  He stated that he could not 
have conferences with his clients when he was nervous.  He 
only had a select group of friends and did not care to mix in 
crowds because it tired him.  In his leisure time, he 
exercised, watched boxing on television, went for walks, and 
enjoyed music and movies.  He denied alcoholism or antisocial 
tendencies.  He complained of perspiring on the palmar 
surfaces of his hands.  He indicated that when he awoke in 
the morning his whole body was numb and took 30 minutes or 
more for the circulation to release.  He felt that he was not 
working hard enough, felt exhausted, and had terrific 
headaches.  His spouse reported that he shouted and cried in 
his sleep as if he was in pain.  It was noted that he was 
always looking for diversions.  He lacked confidence.  His 
heart would pound and he felt shaky.  He worried about his 
children.  He stated that several times a week his stomach 
felt like a hot oven.  He reported that he tried not to be 
disgusted.  It was noted he brooded when he had a poor day at 
work.  

Mental status examination revealed that he was fairly neat in 
appearance.  He appeared mildly depressed, asthenic, slow-
moving, and extremely fatigued.  He talked softly.  He stated 
that he usually got dizzy spells in the morning and at night.  
He had guilt feelings and fears.  He denied auditory and 
visual hallucinations, ideas of reference, and delusions.  
Recent and remote memory were good.  General and school 
knowledge were good.  Counting and calculation were good.  
There were no signs of psychosis.  The diagnosis was anxiety 
reaction, moderate, chronic, manifested by fatigability, 
nightmares, stomach symptoms, conversion symptoms of 
nervousness, or numbness, perspiration of the hands, feelings 
of insecurity, guilt feelings, fears, dizziness, depressive 
trends, and irritability.  The external precipitating stress 
was moderate.  The degree of psychiatric impairment was 
moderate. 

A January 1961 VA examination report noted that the Veteran 
was a very restless and impatient individual who could hardly 
wait to be examined.  He indicated that he did not like to 
complain and stated that he had not done anything of 
importance since his last examination.  It was noted that he 
was a lawyer by trade, but that he was not admitted to the 
Illinois Bar and could only handle federal cases since he was 
admitted to practice in another State (Wisconsin).  He stated 
he had moved to Illinois because his spouse was from Illinois 
and his in-laws lived there.  He indicated his father-in-law 
was helping him financially.  It was noted he had multiple 
neurotic complaints and that he stated that he could not 
sleep, his body was numb, and that he felt stiff at times.  
He had sweaty hands and felt weak and fatigued.  He had no 
initiative to do anything and he occupied himself with doing 
exercises.  He was evasive regarding his daily activities.  
The examiner, a neuropsychiatrist, noted the Veteran was 
completely preoccupied with his neurotic manifestations and 
was unable to give an adequate explanation of who was 
supporting his family.  It was noted that he indicated that 
if he handled any cases, he did so from the home he rented in 
Skokie, Illinois.  It was also noted that he stated that he 
was at times depressed and felt disgusted and frustrated as 
well as angry with himself and others.  He did not feel there 
was any sense in getting more psychiatric treatment.  He took 
the attitude that he was incapacitated for legal work.  He 
showed an ill concealed hostility and resentment toward VA.  
The examiner noted that in spite of his unemployment, he was 
very well dressed and talked in a relevant and coherent 
manner and gave no evidence of any psychotic reaction. 

The examiner stated that since an episode of abuse during 
service in a ceremony associated with his first having 
crossed the equator the Veteran experienced a deep seated 
neurotic reaction.  It was noted that there had been no 
improvement in his condition and that he was considered to be 
basically an inadequate person.  It was also noted that he 
did not have a successful law practice before he went into 
the Navy and after getting out of the Navy he was preoccupied 
with his neurotic manifestations.  He considered himself to 
be a neurotic invalid and apparently liked to be given 
sympathy and attention by his spouse and in-laws.  He showed 
no desire to undergo any psychiatric treatment.  The 
diagnosis was chronic anxiety reaction with conversion 
symptoms.  The examiner recommended that a field 
investigation be conducted to find out how the Veteran 
occupied his time and supported himself.

An April 1962 report of contact noted the Veteran and his 
spouse complained about the investigation.  It was noted the 
Veteran objected violently to VA contacting his brother in 
Milwaukee and he insisted that the investigation be stopped.  
He was very hostile and belligerent and he stated that his 
income was not VA's business and that he was entitled to 
funds from VA.  It was noted his spouse concurred and 
encouraged him.  The Veteran indicated that he would cancel 
his claim with VA and that he wanted nothing to do with the 
government.  He admitted that he was practicing law, but 
refused to say where he was practicing law.  He and his 
spouse alleged that they were permanent residents of 
Wisconsin.  They also indicated that they had a home in 
Chicago.  The report noted the Veteran's address in Milwaukee 
and an address was provided for the Veteran's home in 
Chicago.  Neither of these addresses were the same as the 
Skokie, Illinois, address the Veteran had previously provided 
to VA.

A January 1962 field examination report revealed the Veteran 
and his spouse were contacted at the Chicago address.  The 
Veteran was clean, polite, and attired in a well-pressed, 
obviously new suit.  He indicated that they resided at this 
home only part-time.  The home was owned by a relative and 
was new, attractive, and expensively furnished.  The Veteran 
and his wife indicated that no one in the neighborhood knew 
them, that their permanent address was in Wisconsin where 
they lived with their children and relatives, and that the 
Veteran was working as an attorney with his brother who was 
also an attorney.  The Veteran stated his brother made up the 
deficit in his living expenses with money which in reality 
was contributed but which allowed him to have the pretext 
that he was earning an income.  During the course of the 
questioning regarding the true nature of the money payment by 
the brother to the Veteran, the Veteran burst into tears and 
requested that the questioning stop.  The Veteran's spouse 
then demanded all of the notes made by the field examiner.  
The Veteran and his spouse then refused to answer any 
questions.  They felt that their privacy was invaded and 
indicated that they did not want anyone else to contact them, 
their family, or their friends.  The information in the field 
report was furnished based on the field examiner's memory 
because he surrendered his notes, as requested.

A May 1962 field examination report noted the Veteran was 
interviewed at his law office in Wisconsin.  It was noted he 
became excited and argumentative during the interview and 
launched into a tirade concerning his condition.  Once he 
regained his composure, he was cordial and friendly and 
talked freely.  The Veteran related that he frequently 
suffered from spells during which he felt upset and nervous.  
With respect to his employment, he stated that he was able to 
practice law only on a part-time basis.  He indicated that he 
did practically no trial work and his only court appearances 
involved arguing motions and matters of minor importance.  He 
assigned the trial work to other attorneys.  It was noted his 
office facilities were of the finest quality, tastefully 
furnished, complete, well located, and efficiently 
maintained.  An income investigation was conducted which 
showed that the Veteran's income in 1960 included net profit 
from his profession as a lawyer of $13,393 and an additional 
$322.02 from net rental income.  

A subsequent May 1962 report noted the field examiner 
interviewed the Veteran's brother at his law office who 
indicated that he saw the Veteran about twice a month and 
that the Veteran did work for him.  The  work was public 
relations related and he did not do trial work or briefing of 
cases.  It was his impression that the Veteran was practicing 
law, but was not on a retainer basis with any clients.  He 
stated that he had no idea as to the Veteran's earnings.  He 
had gifted him two thousand dollars in the past year.  He 
indicated that he had agreed to practice law with the Veteran 
after the war, but due to the Veteran's temperament he found 
it was impossible to carry out the arrangement.  It was his 
opinion that the Veteran's condition was worsening.  It was 
noted that the Veteran and his family were living in a lower 
flat and they had relatives living in the upper flat.

In a June 8, 1962, rating decision the RO reduced the 
Veteran's service-connected for anxiety reaction 50 percent 
disability rating to 30 percent.  The Veteran did not appeal 
that decision and it became final.  The June 8, 1962, rating 
decision may be revised only upon a showing that it was 
clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 
5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

In correspondence dated in March 2005 the Veteran asserted 
that the rating reduction in June 1962 was not adjudicated in 
accordance with 38 C.F.R. § 3.344 and was based on a field 
investigation that was prejudiced against him.  Although he 
acknowledged that he had been practicing as an attorney, it 
was contended that his income was not commensurate with a 
successful law practice.  It was further alleged that there 
was no regulatory or judicial basis for a reduction and that 
the June 1962 rating decision should be considered void ab 
initio.

As an initial matter, the Board notes that at the time of the 
June 1962 rating decision the Veteran's 50 percent disability 
rating for anxiety reaction had been in effect for more than 
five years.  Thus, reduction of the Veteran's disability 
ratings required compliance with the requirements of 
38 C.F.R. § 3.344.  

Based upon the evidence of record, the Board finds that the 
June 8, 1962, rating decision was based on the record and the 
law which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.  The decision which 
reduced the 50 percent disability rating to 30 percent for 
anxiety reaction does not contain CUE.  The decision is shown 
to have been based on the correct facts as they were known at 
that time and was in accordance with the existing law and 
regulations.  A review of the entire record demonstrates that 
the January 1961 examination was at least as full and 
complete as those on which previous VA payments were 
authorized or continued.  In this case all the evidence of 
record clearly warranted the conclusion that sustained 
improvement had been demonstrated.  A material improvement in 
the Veteran's mental condition was clearly reflected and the 
evidence made it reasonably certain it would be maintained 
under the ordinary conditions of life.

It is significant to note that previous VA examination 
findings are shown to have been largely based upon the 
Veteran's reported level of occupational impairment.  In 
fact, the February 1947 examiner provided a diagnosis of 
chronic severe anxiety reaction with considerable conversion 
reaction manifested by an inability to perform the tasks as 
the Veteran did previously as a trial lawyer.  The Veteran at 
that time stated he had intense headaches that were so severe 
that he was unable to work or practice law and that it had 
happened so often that he had stopped taking trial cases.  He 
stated he was doing a little legal work, but that he found it 
impossible to present his cases at trial and that he took 
care of cases that could be settled out of court as much as 
possible.  The examiner noted that his adjustment 
economically was only fair and that socially was rather on 
the restless side.  The degree of incapacity was marked.  The 
Board also notes that the April 1953 VA examination findings 
are shown to have been largely based upon the Veteran's 
report that he was unable to successfully practice law.  The 
Veteran indicated that he was a self-employed lawyer and that 
he used his home as an office.  He stated that he could not 
have conferences with his clients when he was nervous.  The 
degree of psychiatric impairment at that time was considered 
to be moderate.  

The Board notes that the available evidence in June 1962 did 
not include information either verifying or specifically 
demonstrating false the Veteran's reports of occupational 
impairments upon VA examinations prior to January 1961.  It 
is clear that other VA examiners considered the Veteran in 
need of further psychiatric treatment and social service 
involvement, but no subsequent treatment was obtained and no 
prior investigations of the Veteran's report of occupational 
impairment were undertaken.  Although the 1962 field 
investigations revealed evidence casting serious doubt as to 
the veracity of the Veteran's prior reports of occupational 
impairment, the investigation made no effort to verify the 
Veteran's past statements of occupational impairment nor were 
any prior statements determined to be false or fraudulent.  
The field examiner's investigation is shown to have been for 
the limited purpose of assessing the Veteran's status in 
relation to his reports of impairment in January 1961.  A 
review of the entire record of examinations and the medical-
industrial history indicates the January 1961 examination was 
as full and complete as the prior examinations upon which 
rating evaluations were made in this case.  

It is clear that the January 1961 VA examiner's statement 
that the Veteran's condition had not improved was based upon 
the Veteran's report that he had not done anything of 
importance since his last examination, that his law practice 
was severely limited, and that he had moved to Illinois.  
These statements are demonstrated by the subsequent field 
investigations to be either completely false or materially 
misrepresentative of the Veteran's employment status and his 
actual state of residence.  The Board finds that the credible 
evidence obtained in association with the January 1961 
examination clearly indicates that the Veteran's service-
connected disability had improved since his last VA 
evaluations.  It is also clear that all of the evidence 
available to VA at the time of June 1962 rating decision 
reflected material and sustained improvement in the Veteran's 
mental condition and demonstrated with reasonable certainty 
that the improvement would be maintained under the ordinary 
conditions of life.  The prior VA rating decisions are shown 
to have been based largely upon the Veteran's unverified 
report of an inability to earn a living practicing law; 
however, the evidence obtained prior to the June 1962 
determination clearly shows the Veteran was able to earn a 
substantial income from his private law practice in 1960.  
The field examiner's observations as to the Veteran's dress 
and appearance, the quality of his furnishings, and the 
efficiency of operations at his law office also demonstrated 
with a high degree of certainty that the Veteran's 
improvement would be maintained under the ordinary conditions 
of life.  

The Board notes that the January 1951 and April 1953 rating 
decisions confirmed and continued a 50 percent rating for the 
service-connected anxiety reaction.  A 50 percent rating at 
that time was warranted for a service-connected disability 
with an ability to establish or maintain effective or 
favorable relationships with people that was considerably 
impaired.  By reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were also so 
reduced as to result in considerable industrial impairment.  
The January 1951, and April 1953 determinations were based 
upon VA examinations in January 1951 and April 1953 that 
found the Veteran's degree of psychiatric impairment was 
moderate.  The April 1953 examination was also, in part, 
based upon the Veteran's report that he was self-employed as 
a lawyer and working out of his home.  It is very clear that 
at the time of the June 1962 rating decision, even assuming 
the veracity of his prior representations, that the Veteran's 
occupational impairment had improved such that his law 
practice had allowed him to maintain an office with 
fashionable furnishings and allowed him to manage that office 
with an appearance of efficiency.

A 30 percent rating for a service-connected psychiatric 
disability at the time of the June 1962 rating decision was 
assigned for a disability with a definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms of 
which resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  Although the Veteran disagrees with 
the manner in which the June 1962 rating decision weighed the 
evidence then of record, such matters are not CUE.  

Further, there is no evidence that the facts as reported by 
the field examiner were other than accurate and complete.  
The Veteran has alleged that the investigation was 
prejudicial against him.  The Board finds, however, that a 
review of the provided field examiner's reports show a 
factual description of the Veteran's living and working 
environment that is consistent with the other probative 
evidence of record.  The Veteran does not allege that the 
evidence indicating that he maintained an office in Milwaukee 
at the time he reported to the VA examiner that he was 
working from home in Illinois or that the information 
obtained from his 1960 tax report was incorrect or based on a 
contingency fee from one case.  It is clear that at the time 
of his January 1961 VA examination the Veteran provided 
information as to his residence and degree of occupational 
impairment that was either false or materially 
misrepresentative of those facts.  The Board finds that the 
probative evidence of record in June 1962 so clearly 
establishes that the Veteran's anxiety reaction was no longer 
productive of a considerable social or industrial impairment, 
that no reconsideration of the facts could have compelled a 
different conclusion.

In view of the foregoing, it is clear that the June 8, 1962, 
rating decision complied with the requirements of 38 C.F.R. § 
3.344.  To the extent that the Veteran disagrees with how VA 
weighed this evidence, mere disagreement with the weighing of 
medical evidence does not amount to CUE.  See Russell, 3. 
Vet. App. at 313-14.  Concerning any argument that VA's 
failure to request another examination was CUE, the Board 
notes such matters alleging a failure to fulfill a duty to 
assist are not a proper basis for a finding of CUE.  The June 
8, 1962, rating decision was based on the record and the law 
which existed at the time and did not involve undebatable 
error which, had it not been made, would have manifestly 
changed the outcome of the decision.  Therefore, the appeal 
must be denied.


ORDER

The decision of June 8, 1962, which reduced the rating for 
the Veteran's service-connected anxiety reaction from 50 
percent to 30 percent does not contain CUE; the appeal is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


